Citation Nr: 1109091	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-33 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to August 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has service-connected disability of such a nature and severity that he is prevented from engaging in all forms of substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on unemployability due to service-connected disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Because the Board has determined that entitlement to the benefits sought is warranted, any failure to notify and/or develop the issue on appeal cannot be considered prejudicial to the Veteran.

The Veteran is seeking a total rating for compensation purposes based on individual unemployability due to service-connected disability.  The Veteran's VA Form 21-8940 was received in April 2008.  He stated on this form that he first became too disabled to work in 1988, and that prior to that he was employed as a salesman for John Deere.

The Veteran received a high school education, but reported no other training.  The Veteran has had service connection and a 80 percent rating for bilateral hearing loss in effect since May 2005.  He was granted service connection and a 10 percent ratting for tinnitus, effective from April 2008.  His combined evaluation for all service-connected disability has been 80 percent since May 2005.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).

For purposes of 38 C.F.R. § 4.16(a), the rating for the Veteran's service-connected disability has been 80 percent since the date of the Veteran's claim.  Therefore, the Veteran is eligible for consideration for a total rating for individual unemployability under 38 C.F.R. § 4.16(a), and the remaining issue is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In a September 2008 addendum a VA audiologist stated that he was unable to state that the Veteran's service-connected disabilities prevented him from gainful employment.  He did note that the Veteran had significant severe hearing loss and that even with hearing aids he understood at best 50 percent of conversational speech without viewing the talker.

The Veteran was provided another VA audiology examination in August 2009.  This audiologist noted that it was difficult for the Veteran to communicate to others in a normal fashion due to his service-connected bilateral hearing loss.

At his February 2011 hearing the Veteran testified that he had worked in sales and that his hearing loss prevented him from using the phone to order parts or communicate with customers.  He reported that he also had trouble communicating with customers in person.

In this case the evidence indicates that the Veteran only has experience in sales and does not indicate that he has any specialized training.  Although the ability to hear and thus communicate is important for most jobs, it is vitally important for any sales job.  Consequently, the Board finds that given the Veteran's education and occupational experience that the Veteran's service-connected disabilities have rendered the Veteran unemployable.

In this case, the Board has given the Veteran the benefit of the doubt, and finds that the record as a whole supports the conclusion that TDIU is warranted in this matter.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


